Citation Nr: 1508072	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  11-26 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent prior to January 7, 2013, and in excess of 50 percent from January 7, 2013, for anxiety disorder, not otherwise specified (NOS), with features of posttraumatic stress disorder (PTSD) and mild recurrent major depressive disorder (MDD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active naval service from September 1966 to May 1968 and service in the United States Navy Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Board remanded this case in February 2014 for additional development.

The Veteran testified before the undersigned Veterans Law Judge at a May 2013 Travel Board hearing.  A transcript is associated with the claims file.  

The Board has reviewed the physical, Virtual VA, and Veterans Benefits Management System (VBMS) claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is unfortunately required again in this case to ensure the Veteran is given every possible consideration.  

In this regard, the Veteran was afforded a VA examination in July 2014 pursuant to the Board's February 2014 remand.  However, the Board finds that VA failed to substantially comply with Board remand directives because, while the Veteran was given an examination in July 2014, the examiner's opinion is inadequate.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Board remand confers "a right to compliance with the remand orders").  It is unclear whether the examiner reviewed the Veteran's testimony during his May 2013 Travel Board hearing.  See Transcript of Record pp. 13-15 (reporting that he stopped working 14-15 years ago in part due to his anxiety disorder).  

Further, while the examiner opined that the Veteran was limited in occupational and social functioning but would not be unemployable solely due to his psychiatric symptoms, the examiner did not provide a rationale or medical explanation discussing the Veteran's actual functional limitations that could aid the adjudicator in determining whether the Veteran is capable of substantial gainful employment.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) ("The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator."), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Cathell v. Brown, 8 Vet. App. 539, 544-545 (1996) (stating that VA cannot simply deny a TDIU claim because non-service-connected disability rendered a veteran unemployable, it must explain the degree of unemployability attributable to service-connected disabilities in comparison).  But see Mittleider v. West, 11 Vet. App. 181, 182 (1998) ("[W]hen it is not possible to separate the effects of the service-connected condition and the non-service-connected condition, VA regulations . . . clearly dictate that such signs and symptoms be attributed to the service-connected condition.").

The Board does not have the medical expertise to determine the severity of and functional limitations attributable to any psychiatric disorder.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert); Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand is mandatory where the record is inadequate); 38 C.F.R. § 19.9(a) (2014).

As the Veteran asserts that his service-connected anxiety disorder renders him totally disabled, his appeal for higher disability ratings is inextricably intertwined with his claim for a TDIU and must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue).  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the July 2014 VA examiner or, if unavailable, from another appropriate examiner, regarding the current severity of the Veteran's psychiatric symptoms.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or VBMS not already of record.  The examiner should review this Remand and the claims file, especially any relevant findings regarding functional impairment and effects on employment and ordinary activities.

The examiner MUST, if possible, provide an opinion regarding whether it is at least as likely as not that the Veteran's various symptoms or functional limitations are attributable solely to his service-connected anxiety disorder versus his non-service-connected orthopedic or other conditions.  The examiner should consider the Veteran's lay statements regarding the severity of his symptoms and functional limitations, including his testimony during his May 2013 Travel Board hearing regarding memory and concentration complaints.  Please provide the basis for any opinion and a complete medical rationale for any opinion. 

If the examiner finds that a distinction regarding the attribution of any symptoms or functional limitations cannot be made without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

2. Then, the RO should adjudicate the increased rating and TDIU claims, including an evaluation of whether referral for extraschedular consideration is warranted. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


